Matter of Vachaviolos v Rosa (2014 NY Slip Op 08447)





Matter of Vachaviolos v Rosa


2014 NY Slip Op 08447


Decided on December 3, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 3, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SYLVIA O. HINDS-RADIX
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2013-08875
2013-08877
 (Docket Nos. V-6733-11, O-1877-13)

[*1]In the Matter of Georgia Vachaviolos, appellant,
vManuel D. Rosa, respondent.


Joseph J. Artrip, Cornwall, N.Y., for appellant.
Larkin, Ingrassia & Brown, LLP, Newburgh, N.Y. (James Alexander Burke of counsel), for respondent.
Clara H. Lipinsky, Pine Island, N.Y., attorney for the child.

DECISION & ORDER
Appeal from two orders of the Family Court, Orange County (Andrew P. Bivona, J.), both entered August 29, 2013. The first order, insofar as appealed from, after a fact-finding hearing, dismissed the mother's family offense petition. The second order, insofar as appealed from, after a fact-finding hearing, denied the mother's motion to modify a custody and visitation order of the same court dated May 21, 2012, by adding thereto a provision that the father's visitation with the parties' child be supervised.
ORDERED that the orders are affirmed insofar as appealed from, without costs or disbursements.
The determination of the hearing court, which saw and heard the witnesses, is entitled to deference and is to be upheld unless it lacks a sound and substantial basis in the record (see Matter of Reyes v Gill, 119 AD3d 804; Matter of Mack v Kass, 115 AD3d 748). Here, there is a sound and substantial basis in the record for the court's determination that the appellant failed to establish a change of circumstances warranting modification of a prior custody and visitation order so as to provide for the father's visitation to be supervised to further the child's best interests (see Matter of Diaz v Garcia, 119 AD3d 682; Matter of Danner v Nepage, 100 AD3d 1405, 1406; Matter of Joseph YY. v Terri YY., 75 AD3d 863, 866). Accordingly, the determination will not be disturbed (see Matter of Diaz v Garcia, 119 AD3d at 683).
The appellant's remaining contentions, and those of the attorney for the child, are without merit.
RIVERA, J.P., HINDS-RADIX, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court